___________

                                     No. 96-2189
                                     ___________

Lesia Schalski,                      *
                                          *
              Appellant,             *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Western District of Arkansas.
OK Foods, Inc.,                      *
                                          *        [UNPUBLISHED]
              Appellee.                   *

                                     ___________

                      Submitted:     August 20, 1996

                            Filed:   August 23, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges
                               ___________

PER CURIAM.

     Lesia Schalski appeals the district court's1 dismissal of her
action pursuant to Federal Rule of Civil Procedure 12(b)(6).                We
affirm.


     Schalski alleged that her former employer, OK Foods, Inc. (OK
Foods), violated Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e, and Section 504 of the Rehabilitation Act of 1973,
29 U.S.C. § 794.          Schalski alleged that she was discharged after
contracting a life-threatening, permanent occupational disease as
a result of her employment at OK Foods, where she was exposed to
flour dust.      Schalski further alleged that the Arkansas Workers'
Compensation Commission treated her unfairly in the consideration
of her benefits claim.




       1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
       OK    Foods    moved    to    dismiss,    arguing,      inter    alia,    that
Schalski's     claims     were      precluded   by   a   "Final   Settlement      and
Release" previously entered into by Schalski and OK Foods.                      In the
Final Settlement and Release, Schalski agreed to a "release of all
claims of every nature against OK Foods, Inc., . . . which arise
out of or are based on, whether directly or indirectly, the
conditions of Schalski's employment with OK and termination of
Schalski's employment . . .," except her worker's compensation
claims, in exchange for $15,000.             The district court concluded that
the Final Settlement and Release barred Schalski's claims.


       We review the district court's dismissal de novo.                         First
Commercial Trust Co., N.A. v. Colt's Mfg. Co., Inc., 77 F.3d 1081,
1083 (8th Cir. 1996).          We agree with the district court that in the
Final Settlement and Release, Schalski released those claims she is
attempting to assert that arose out of or are related to her
discharge from OK Foods and her work-related injury.                   See Warnebold
v.   Union    Pac.     R.R.,   963 F.2d 222,    223-224    (8th     Cir.   1992)
(statutory claims under Title VII can be released under private
settlement agreement).           Schalski does not assert that she did not
knowingly and voluntarily enter into the Final Settlement and
Release.      As the district court correctly noted, to the extent
Schalski is dissatisfied with the Commission's actions, she must
lodge that complaint with the Arkansas Court of Appeals.                   See Ark.
Code   Ann.    §     11-9-711(b)     (Michie    1987)    (Workers'     Compensation
Commission decision may be appealed to Arkansas Court of Appeals).



       Accordingly, the judgment is affirmed.




                                         -2-
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -3-